DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 07/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 11 lines 4-6  “the electronic application configured to facilitate review of information related to sleep of the user, and/or respiration of the user, the information related to sleep of the user and/or respiration of the user comprising information related to” needs to be corrected.  A suggested correction is – the electronic application configured to facilitate review of information related to the sleep of the user, and/or the respiration of the user, the information related to the sleep of the user and/or the respiration of the user comprising information related to– given antecedent basis for these terms in base claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 in line 1 recites the limitation “the physical coupling".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 in line 1 recites the limitation “accelerometer" which renders the claim unclear. More specifically, it is unclear as to whether claim 7 line 1 “accelerometer" is the same as, different than or in addition to “an accelerometer” recited in claim 4 line 1. If same Examiner suggests amending to –the accelerometer--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giridharagopalan; Subhalakshmi (Pub. No.: US 20170196727 A1, hereinafter referred to as “Giridharagopalan”).
As per independent Claim 1, Giridharagopalan discloses a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session (Giridharagopalan in at least abstract, fig. 1-6, [0001], [0008-0011], [0019-0030], [0033-0034] discloses relevant subject-matter. More specifically, Giridharagopalan in at least abstract, fig. 1, 2, 5, [0009-0010], [0019-0023], [0027-0028] for example discloses a system (fig. 1 and fig. 5, “10”) configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session. See at least Giridharagopalan [0010] “system for improving a sleep disorder …includes an oral appliance having a mandibular occlusal plate operably coupled to a maxillary occlusal plate… actuator operably coupled to said maxillary occlusal plate … cause said maxillary occlusal plate to linearly advance or retract said mandibular occlusal plate by said determined amount to improve said sleep disorder”; [0028] “The oral appliance may also be used to alter the user's position in the event of prolonged apnea… the appliance may buzz or vibrate or sound an audio-visual alarm to wake and prompt the user to shift positions”), the system comprising: 
a mandibular advancement mouthpiece (Giridharagopalan in at least fig. 1, 5, [0010], [0022], [0027] a mandibular advancement mouthpiece/oral appliance 18), the mandibular advancement mouthpiece configured to:
removably couple with teeth of the user(Giridharagopalan in at least fig. 5, [0010], [0022], [0027] for example discloses  mandibular advancement mouthpiece removably coupled with teeth of the user. See at least [0027]  “Oral appliance 18 includes a maxillary occlusal plate 34 that is fitted to an individual's maxillary dentition 30 and a mandibular occlusal plate 36 that is fitted to an individual's mandibular dentition 32.”); and advance a lower jaw of the user into a protruding position relative to an upper jaw of the user to increase a size of an airway of the user(Giridharagopalan in at least fig. 1, 2, 5, [0009-0010], [0021], [0027] for example discloses advancing a lower jaw of the user into a protruding position relative to an upper jaw of the user to increase a size of an airway of the user. See at least [0021] “actuator 16 to increase or decrease the protrusion of an individual's mandible 32 (as best seen in FIG. 2) by an amount that will improve the symptoms of the sleep disorder”; [0027] “moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with lingual bar 42.”); 
one or more posture sensors configured to generate output signals conveying information related to a posture of the user(Giridharagopalan in at least fig. 1, fig. 5, [0010], [0019], [0027-0028] for example discloses one or more posture/position sensors configured to generate output signals conveying information related to a posture of the user such as supine position. See at least [0019] “Sensor 12 may also be a position sensor that detect whether the patient is lying in a supine or lateral position.”; [0027] “body position…sleep position sensor”); 
one or more sensory stimulators configured to provide sensory stimulation to the user (Giridharagopalan in at least fig. 1, 5, [0010], [0021], [0027-0028] for example discloses one or more sensory stimulators configured to at least indirectly provide sensory stimulation to the user. Here, the Giridharagopalan  oral appliance includes components that contact oral tissue which are sensory in nature, and thus Giridharagopalan actuator is also representative of sensory stimulator in addition to the auditory, visual, audio-visual and vibratory stimulators. See at least [0020] “actuator 16 to increase or decrease the protrusion of an individual's mandible 32”; [0027] “Front advancement screw 44 includes hook 62 that is structured to engage lingual bar 42 and that is moveably advanceable… moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with lingual bar 42.”;[0028] “The oral appliance for example could include an auditory or other type of alarm…the appliance may buzz or vibrate or sound an audio-visual alarm to wake and prompt the user to shift positions”); and 
a controller electronically coupled to the one or more posture sensors and the one or more sensory stimulators(Giridharagopalan in at least fig. 1, 5, [0010], [0019-0021], [0027-0028] for example discloses a controller 14 electronically coupled to the one or more posture sensors 12 and the one or more sensory stimulators 18 and other stimulators as disclosed in [0028]), the controller configured to: 
determine, based on the output signals, whether the posture of the user has breached a posture threshold, and, responsive to a breach, cause the one or more sensory stimulators to provide first sensory stimulation to the user to prompt the user to change posture such that the posture of the user no longer breaches the posture threshold (Giridharagopalan in at least fig. 1, [0027-0028] for example discloses determine, based on the output signals, whether the posture of the user such as whether the user in a supine position has breached a posture threshold, and, responsive to a breach, cause the one or more sensory stimulators to provide first sensory stimulation to the user to prompt the user to change posture such that the posture of the user no longer breaches the posture threshold. See at least Giridharagopalan [0028] “The oral appliance may also be used to alter the user's position in the event of prolonged apnea. The oral appliance for example could include an auditory or other type of alarm… prolonged supping posture may lead to increased severity of the apnea and after a set threshold, the appliance may buzz or vibrate or sound an audio-visual alarm to wake and prompt the user to shift positions. In addition the web/mobile/desktop application may include a cognitive behavioral training module that is customized to the user based on the data gathered from the intelligent oral applicance”),
 wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece(Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece” would also include the interpretation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece”. Giridharagopalan in at least fig. 1, 5, [0010], [0019], [0027] for example discloses the controller 14, the one or more sensory stimulators 12, and the one or more posture/position sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece 18 as shown in fig. 5 via cable 60 connections ).
As per dependent Claim 2, Giridharagopalan further discloses system wherein the physical coupling between the controller, the one or more sensory stimulators, the one or more posture sensors, and the mandibular advancement mouthpiece is releasable (Here, the term “coupling” is being interpreted in light of instant application specification para. [0020]. Giridharagopalan in at least fig. 1, 5, [0010], [0027-0028] for example discloses at least an indirect physical coupling between components such as the controller, the one or more sensory stimulators, the one or more posture sensors, and the mandibular advancement mouthpiece is releasable partially shown in fig. 5).

As per dependent Claim 3, Giridharagopalan further discloses system wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece: 9 100599817.1(1) within a housing that protrudes from the mandibular advancement mouthpiece outside a mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user, (2) along an interior lower jaw surface of the mandibular advancement mouthpiece so as to be disposed within the mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user; and/or (3) between upper and lower jaw portions of the mandibular advancement mouthpiece so as to be disposed within the mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece” would also include the interpretation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece”. Further, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least fig. 5, [0027] for example discloses wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece via cable 60 connection: 9 100599817.1(1) within a housing that protrudes from the mandibular advancement mouthpiece outside a mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user, (2) along an interior lower jaw surface of the mandibular advancement mouthpiece so as to be disposed within the mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user; and/or (3) between upper and lower jaw portions of the mandibular advancement mouthpiece so as to be disposed within the mouth of the user when the mandibular advancement mouthpiece is positioned in the mouth of the user).
As per dependent Claim 8, Giridharagopalan further discloses system further comprising one or more physiological sensors configured to generate output signals conveying information related to respiration of the user(Giridharagopalan in at least fig. 1, fig. 5, [0019], [0027], [0029] for example discloses one or more physiological sensors configured to generate output signals that at least indirectly convey information related to respiration of the user such as air flow sensor, pulse oximeter, heart rate sensor etc. See at least [0019] “system broadly includes sensor 12 for sensing various physiologic parameters during an individual's sleep state…sensor 12 may include a pulse oximeter that detects changes in an individual's oxygen saturation. Sensor 12 may also be a position sensor that detect whether the patient is lying in a supine or lateral position. Sensor transmits physiologic parameters collected during the sleep cycle to microprocessor or controller 14”; [0027] “at least one sensor such as a pulse oximeter, body position and/or sleep position sensor… electronics 58, … one or more additional sensors to sense EEG, sleep position, airflow and the like”; “said one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors”; [0029] “microprocessor monitoring SpO2 for apnea events”), 
wherein the controller is configured to determine whether the user experiences a sleep disordered breathing event and/or a sleep stage of the user based on the information in the output signals from the one or more physiological sensors (Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least fig. 1, 5, [0010], [0020], [0027], [0029] for example discloses the controller 14 is configured to determine whether the user experiences a sleep disordered breathing event and/or a sleep stage of the user based on the information in the output signals from the one or more physiological sensors 12. See at least Giridharagopalan [0020] “Controller 14 includes memory including a knowledge database of sleep disorders, one or more software algorithms operable to compare the data transmitted by sensor 12 to the sleep disorder knowledge database and predict the presence and/or severity of a sleep disorder event such as apnea.”; [0029] “microprocessor monitoring SpO2 for apnea events”), and 
wherein the controller is further configured to cause delivery of the sensory stimulation based on the determination of whether the user experienced a sleep disordered breathing event and/or the sleep stage of the user(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in fig. 1, 5, [0010], [0021], [0027-0029] for example discloses wherein the controller 14 is further configured to cause delivery of the sensory stimulation based on the determination of whether the user experienced a sleep disordered breathing event and/or the sleep stage of the user. See at least Giridharagopalan [0021] “Controller 14 is in operable communication with actuator 16 and transmits a signal to actuator 16 to increase or decrease the protrusion of an individual's mandible 32 (as best seen in FIG. 2) by an amount that will improve the symptoms of the sleep disorder”; [0028] “oral appliance may also be used to alter the user's position in the event of prolonged apnea… prolonged supping posture may lead to increased severity of the apnea and after a set threshold, the appliance may buzz or vibrate or sound an audio-visual alarm to wake and prompt the user to shift positions.”; [0029] “If apnea events are detected 76 the motor 56 causes the screw 40, 44 to advance the mandible in predetermined increments without exceeding a pre-determined maximum protrusion limit 78”).

As per dependent Claim 10, Giridharagopalan further discloses system wherein the mandibular advancement mouthpiece is configured such that an amount the lower jaw of the user advances into the protruding position is adjustable or fixed (Giridharagopalan in at least fig. 5, [0010], [0021], [0027], [0029]. See at least Giridharagopalan [0027] “Maxillary occlusal plate 34 includes a front advancement screw 44 operably coupled thereto. Front advancement screw 44 includes hook 62 that is structured to engage lingual bar 42 and that is moveably advanceable. Hook 62 is operably coupled to the rotating screw shaft and receives commands through electronics 58 or 68 to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with lingual bar 42.”; [0029] “If apnea events are detected 76 the motor 56 causes the screw 40, 44 to advance the mandible in predetermined increments without exceeding a pre-determined maximum protrusion limit 78”).

As per dependent Claim 11, Giridharagopalan further discloses system further comprising an electronic application executed by a computing device associated with the user(Giridharagopalan in fig. 1, [0022-0023], [0028] for example discloses an electronic application 20 executed by a computing device associated with the user), 
the electronic application in communication with the controller, the one or more posture sensors, and/or the one or more sensory stimulators(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in fig. 1, [0022] for example disclose electronic application 20 in at least indirect communication with the controller 14, the one or more posture sensors 12, and/or the one or more sensory stimulators), 
the electronic application configured to facilitate review of information related to sleep of the user, and/or respiration of the user(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least fig. 1, [0022-0023], [0028] for example discloses the electronic application 20 configured to facilitate review of information related to sleep of the user, and/or respiration of the user. See at least [0022] “provide an individual patient or their care team (dentist, sleep specialist and the like) with feedback regarding sleep disorder events on any particular night and how the oral appliance 18 responded. Alerts may be generated based on activity deemed outside the normal functioning range and shared among the patient and authorized care team members.”; [0028] “the web/mobile/desktop application may include a cognitive behavioral training module that is customized to the user based on the data gathered from the intelligent oral applicance”), 
the information related to sleep of the user and/or respiration of the user comprising information related to: a quantity, frequency, timing, and/or type of sleep disordered breathing events in the user; a sleep stage of the user; an effectiveness of the mandibular advancement mouthpiece; a recommended mandibular advancement mouthpiece adjustment; and/or the sensory stimulation provided to the user(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least fig. 1, [0022-0023], [0028] for example discloses the information related to sleep of the user and/or respiration of the user comprising information related to: a quantity, frequency, timing, and/or type of sleep disordered breathing events in the user; a sleep stage of the user; an effectiveness of the mandibular advancement mouthpiece; a recommended mandibular advancement mouthpiece adjustment; and/or the sensory stimulation provided to the user. See at least [0022] “provide an individual patient or their care team (dentist, sleep specialist and the like) with feedback regarding sleep disorder events on any particular night and how the oral appliance 18 responded. Alerts may be generated based on activity deemed outside the normal functioning range and shared among the patient and authorized care team members.”; [0028] “the web/mobile/desktop application may include a cognitive behavioral training module that is customized to the user based on the data gathered from the intelligent oral applicance”)

As per dependent Claim 12, Giridharagopalan further discloses system wherein the controller is further configured to determine the information related to the sleep of the user, and/or the respiration of the user(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least fig. 1, [0019-0020], [0027], [0029] for example discloses the controller 14 is further configured to determine the information related to the sleep of the user, and/or the respiration of the user. See at least Giridharagopalan [0019] “sensor 12 for sensing various physiologic parameters during an individual's sleep state. … a pulse oximeter that detects changes in an individual's oxygen saturation… position sensor that detect whether the patient is lying in a supine or lateral position. Sensor transmits physiologic parameters collected during the sleep cycle to microprocessor or controller 14”; [0020] “Controller 14 includes memory including a knowledge database of sleep disorders, one or more software algorithms operable to compare the data transmitted by sensor 12 to the sleep disorder knowledge database and predict the presence and/or severity of a sleep disorder event such as apnea”; [0029] “the microprocessor monitoring SpO2 for apnea events”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giridharagopalan in view of Doelling; Eric N. et al. (Pub. No.: US 20110295083 A1, hereinafter referred to as “Doelling”).
As per dependent Claim 4, Giridharagopalan discloses system of claim 1 (see claim 1 analysis), 
Giridharagopalan implicitly discloses accelerometer (Giridharagopalan in at least fig. 1, fig. 5, [0010], [0019], [0027-0028], claim 2 discloses actigraphy which implicitly disclose accelerometer. See at least Giridharagopalan [0027] “at least one sensor such as a pulse oximeter, body position and/or sleep position sensor… electronics 58, … one or more additional sensors to sense EEG, sleep position, airflow and the like”; “said one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors”;) 
Giridharagopalan does not explicitly disclose accelerometer.
However, in an analogous mandibular advancement and sleep positional therapy systems field of endeavor, Doelling discloses a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session (Doelling in at least abstract, fig. 2, fig. 10-11, fig. 13, fig. 14B, fig. 16, fig. 18, fig. 20, fig. 22, fig. 25, [0002], [0009], [0041-0042], section I-IV for example discloses relevant subject-matter. More specifically, Doelling in at least fig. 22, [0091-0092], [0154-0162], [0239-0242] for example discloses a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session as seen in fig. 22. See Doelling at least [0240-0241] “"therapeutic oral appliance" means an oral appliance that fits over the upper and lower teeth and is sized and configured, to hold the tongue and/or push the lower jaw forward and serve as … therapy for the treatment of obstructive sleep apnea… the corrective action element 30 may serve to adjust the therapeutic oral appliance to extend the jaw forward to generate a larger airway”) 
wherein the one or more posture sensors comprise an accelerometer (Doelling in at least [0240-0241] discloses “Other sensing elements may also be incorporated into the therapeutic oral appliance alone or in combination with the sound sensitive element 504” and in [0091-0092] discloses “Electronic Position-Sensitive Sensors…the sensing element 18 can employ the position sensing technology … an accelerometer that senses linear motion with or without a dual-axis "tuning fork" angular rate sensor…for the capture of position and movements that can be analyzed according to pre-programmed rules to ascertain the sleep position of the individual” which reads on the claimed subject-matter i.e. the one or more posture sensors comprise an accelerometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the posture sensors used in the system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session as taught by Giridharagopalan, to be accelerometer type, as taught by Doelling. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of one known element/position sensor for another, with a reasonable expectation of success,  to obtain predictable results of capturing the position and movements to ascertain the sleep position of the individual (also cross reference MPEP §2143).

As per dependent Claim 5, the combination of Giridharagopalan and Doelling as a whole further discloses system wherein the accelerometer is configured to generate output signals conveying information related to respiration of the user (Giridharagopalan in at least [0019], [0027], [0029] discloses wherein the one or more posture/position sensors are further configured to generate output signals conveying information related to body and/or sleep position which position is used to detect respiration of the user via output signals conveying information from air flow sensors, pulse oximeter, EEG and temperature sensors. Further, Doelling in at least [0240-0241] discloses “Other sensing elements may also be incorporated into the therapeutic oral appliance alone or in combination with the sound sensitive element 504” and in [0091-0092] discloses “Electronic Position-Sensitive Sensors…the sensing element 18 can employ the position sensing technology … an accelerometer that senses linear motion with or without a dual-axis "tuning fork" angular rate sensor…for the capture of position and movements that can be analyzed according to pre-programmed rules to ascertain the sleep position of the individual” which reads on the claimed subject-matter in that Doelling accelerometer would also provide neck position of a sleeping individual which are representative of “output signals conveying information related to respiration of the user”. Thus, combination of applied art as a whole discloses the recited subject-matter as now explicitly, positively and specifically recited by the Applicants. See at least Giridharagopalan [0019] “system broadly includes sensor 12 for sensing various physiologic parameters during an individual's sleep state…sensor 12 may include a pulse oximeter that detects changes in an individual's oxygen saturation. Sensor 12 may also be a position sensor that detect whether the patient is lying in a supine or lateral position. Sensor transmits physiologic parameters collected during the sleep cycle to microprocessor or controller 14”; [0027] “at least one sensor such as a pulse oximeter, body position and/or sleep position sensor… electronics 58, … one or more additional sensors to sense EEG, sleep position, airflow and the like”; “said one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors”; [0029] “microprocessor monitoring SpO2 for apnea events”), and
wherein the controller is further configured to determine whether the user experiences a sleep disordered breathing event based on the information related to respiration of the user(Giridharagopalan in at least fig. 1, 5, [0010], [0020], [0027], [0029] for example discloses wherein the controller is further configured to determine whether the user experiences a sleep disordered breathing event based on the information related to respiration of the user. See at least Giridharagopalan [0020] “Controller 14 includes memory including a knowledge database of sleep disorders, one or more software algorithms operable to compare the data transmitted by sensor 12 to the sleep disorder knowledge database and predict the presence and/or severity of a sleep disorder event such as apnea.”; [0029] “microprocessor monitoring SpO2 for apnea events”).

As per dependent Claim 7, the combination of Giridharagopalan and Doelling as a whole further discloses system wherein accelerometer is configured to generate output signals conveying information related to respiration of the user (Giridharagopalan in at least [0019], [0027], [0029] discloses wherein the one or more posture/position sensors are further configured to generate output signals conveying information related to body and/or sleep position which position is used to detect respiration of the user via output signals conveying information from one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors. Further, Doelling in at least [0240-0241] discloses “Other sensing elements may also be incorporated into the therapeutic oral appliance alone or in combination with the sound sensitive element 504” and in [0091-0092] discloses “Electronic Position-Sensitive Sensors…the sensing element 18 can employ the position sensing technology … an accelerometer that senses linear motion with or without a dual-axis "tuning fork" angular rate sensor…for the capture of position and movements that can be analyzed according to pre-programmed rules to ascertain the sleep position of the individual” which reads on the claimed subject-matter in that Doelling accelerometer would also provide neck position of a sleeping individual which are representative of “output signals conveying information related to respiration of the user”. Thus, combination of applied art as a whole discloses the recited subject-matter as now explicitly, positively and specifically recited by the Applicants. See at least Giridharagopalan [0019] “system broadly includes sensor 12 for sensing various physiologic parameters during an individual's sleep state…sensor 12 may include a pulse oximeter that detects changes in an individual's oxygen saturation. Sensor 12 may also be a position sensor that detect whether the patient is lying in a supine or lateral position. Sensor transmits physiologic parameters collected during the sleep cycle to microprocessor or controller 14”; [0027] “at least one sensor such as a pulse oximeter, body position and/or sleep position sensor… electronics 58, … one or more additional sensors to sense EEG, sleep position, airflow and the like”; “said one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors”; [0029] “microprocessor monitoring SpO2 for apnea events”), 
wherein the controller is further configured to determine a sleep stage of the user based on the information related to respiration of the user(Giridharagopalan in at least fig. 1, fig. 5, [0007], [0019], [0027], [0029] for example discloses wherein the controller 14 is further configured to determine a sleep stage of the user based at least indirectly on the information related to respiration of the user obtained via sensors such as air flow sensor, pulse oximeter, heart rate sensor, EEG sensor etc. Examiner notes that Giridharagopalan in [0007] discloses as well-known that  “the tendency for the upper airway to collapse further is greater in the supine position compared to the lateral position. Sleep stages (REM v/s NonREM) also similarly correlate with the severity of apnea events in a night's sleep” which co-relations could also be used to determine sleep stages based on severity of apnea events which can be detected via sensors such as position sensors during supine sleeping, air flow sensor, pulse oximeter, heart rate sensor, EEG sensor readings. See at least Giridharagopalan [0019] “system broadly includes sensor 12 for sensing various physiologic parameters during an individual's sleep state…sensor 12 may include a pulse oximeter that detects changes in an individual's oxygen saturation. Sensor 12 may also be a position sensor that detect whether the patient is lying in a supine or lateral position. Sensor transmits physiologic parameters collected during the sleep cycle to microprocessor or controller 14”; [0027] “at least one sensor such as a pulse oximeter, body position and/or sleep position sensor… electronics 58, … one or more additional sensors to sense EEG, sleep position, airflow and the like”; “said one or more sensors are selected from pulse oximeter, body position, sleep position, heart rate, airflow, EEG, actigraphy and temperature sensors”; [0029] “microprocessor monitoring SpO2 for apnea events”); and 
wherein the controller is further configured to cause the one or more sensory stimulators to provide the sensory stimulation to the user responsive to the user experiencing an arousal, and/or being in a wakeful or light stage of sleep(Here, “and/or” is being broadly yet reasonably interpreted as “or”. Giridharagopalan in at least [0028-0029] for example discloses the controller 14 is further configured to cause the one or more sensory stimulators to provide the sensory stimulation to the user responsive to the user experiencing an arousal, and/or being in a wakeful or light stage of sleep which would occur when the appliance buzzes or vibrates or sounds an audio-visual alarm to wake and prompt the user to shift positions as in [0028] after which stimulation the applicant can continue to enter deeper stages of sleep from the temporary wakeful stage. See at least Giridharagopalan [0028] “prolonged supping posture may lead to increased severity of the apnea and after a set threshold, the appliance may buzz or vibrate or sound an audio-visual alarm to wake and prompt the user to shift positions”, [0029] “In the initial state 70 the motor 56 advance the screw 40, 44 to allow the mandibular plate 36 to counter a patient's overbite. SpO2 is checked for apena events within a defined period of time 72. If apnea events are absent the microprocessor via sensors continues to check SpO2 72. If apnea events are detected 76 the motor 56 causes the screw 40, 44 to advance the mandible in predetermined increments without exceeding a pre-determined maximum protrusion limit 78. The microprocessor continues to monitor SpO2 for apnea events 80 with a defined interval 80. If an apnea event has not been detected 82 then the microprocessor 14 transmits a command or signal to the motor to move the mandible back in predetermine increments not to exceed the distance to counter the overbite. The cycle continues with the microprocessor monitoring SpO2 for apnea events 72.”).
As per dependent Claim 9, Giridharagopalan discloses  system of claim 8 (see claim 8 analysis),
Giridharagopalan does not explicitly disclose microphone sensor feature
However, in an analogous mandibular advancement and sleep positional therapy systems field of endeavor, Doelling discloses a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session (Doelling in at least abstract, fig. 2, fig. 10-11, fig. 13, fig. 14B, fig. 16, fig. 18, fig. 20, fig. 22, fig. 25, [0002], [0009], [0041-0042], section I-IV for example discloses relevant subject-matter. More specifically, Doelling in at least fig. 22, [0091-0092], [0154-0162], [0239-0242] for example discloses a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session as seen in fig. 22. See Doelling at least [0240-0241] “"therapeutic oral appliance" means an oral appliance that fits over the upper and lower teeth and is sized and configured, to hold the tongue and/or push the lower jaw forward and serve as … therapy for the treatment of obstructive sleep apnea… the corrective action element 30 may serve to adjust the therapeutic oral appliance to extend the jaw forward to generate a larger airway”) wherein the one or more physiological sensors comprise a microphone(Doelling in at least [0155-0156] discloses “a sound sensitive element 504 can be integrated into an oral device 500 for measuring sound energy flow from within the oral cavity… The sound sensitive element 504 can comprise, … a "microphone." An overall therapeutic system 10, … which is sleep sound sensitive can be readily integrated with the oral device 500.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more physiological sensors used in the system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session as taught by Giridharagopalan, to further include a microphone as a sensor, as taught by Doelling. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success,  for the advantage of measuring sound energy flow from within the user’s oral cavity to sense sleep disordered breathing patterns such as apnea (Doelling, [0002],[0156]). 

Contingently Allowable Subject-Matter
As per dependent claim 6, dependent claim 6 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claim 6, dependent claim 6 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 6, the prior art of record fails to disclose or render obvious  a system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session, the system comprising a mandibular advancement mouthpiece…wherein the controller is further configured to cause the one or more sensory stimulators to deliver the sensory stimulation responsive to: a determination that the posture of the user breached the posture threshold, and a determination that the user experienced a sleep disordered breathing event  including all of the limitations of the base claim and any intervening claims.

Response to Amendment
 According to the Amendment, filed 07/26/2022, the status of the claims is as follows:
Claims 1, 3, 5, 7 are currently amended; 
Claims 2, 4, 6, 8-12 are as originally filed; and
Claims 13-15 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 07/26/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-12 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 13 of Applicant’s Amendment dated  07/26/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  04/28/2022: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 07/26/2022; [2]   The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  04/28/2022 paras. [6-9] are withdrawn in view of the amendment, filed 07/26/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 14 of Applicant’s Amendment dated  07/26/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1[A] Claims 1 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giridharagopalan; Subhalakshmi (Pub. No.: US 20170196727 Al, hereinafter referred to as "Giridharagopalan"). 

[B] independent claim 1 (as presently amended) recites (inter alia) "the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece" which is not disclosed or suggested by Giridharagopalan. Hence Giridharagopalan does not disclose or suggest all of the elements recited in independent claim 1 and thus does not anticipate the claim. Accordingly, independent claim 1 as presently amended should be allowed over Giridharagopalan. 

[C] In view of at least the foregoing, withdrawal of the rejection of claims 1 under 35 U.S.C. § 103 is respectfully requested. 


Applicant’s arguments [A-C] above with respect to the above claim 1 limitation in amended independent Claim 1 have been considered but were not persuasive for the following reasons. 
With respect to the recitation in [B] above,  “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece”, the following broad yet reasonable interpretation of claim terms would apply. First,  the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Thus, a broad yet reasonable interpretation of the limitation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece” would also include the interpretation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece”. Consequently, Giridharagopalan in at least fig. 1, 5, [0010], [0019], [0027] for example discloses the controller 14, the one or more sensory stimulators 12, and the one or more posture/position sensors are at least indirectly fixedly coupled to the mandibular advancement mouthpiece 18 as shown in fig. 5 via cable 60 connections. Thus, applied art, Giridharagopalan, can be seen as disclosing the limitation “wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly coupled to the mandibular advancement mouthpiece” as now explicitly, positively and specifically recited by the Applicants.
Examiner suggests Applicants consider amendments to independent claim 1 to distinguish over prior art as well as overcome any other enumerated rejections/objections as proposed in Section titled “Examiner Notes and Proposed Amendment” below.
For the above reasons with respect to [C] above, the 35 U.S.C. § 102 rejection of claim 1 as raised in Office Action dated  04/28/2022 is proper and is being maintained at this time. Please also cross-reference detailed claim 1 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 14-15 of Applicant’s Amendment dated  07/26/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 1-5, 7-12.
[a] Claims 2-3, 8 and 10-14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giridharagopalan; Subhalakshmi (Pub. No.: US 20170196727 Al, hereinafter referred to as "Giridharagopalan"). Each of claims 2, 3, 8 and 10-12 depend (directly or indirectly) from independent claim 1 and as such should likewise be allowed over Giridharagopalan for at least the same reasoning as independent claim 1, if not for the additional element(s) they each present. In view of at least the foregoing, withdrawal of the rejection of claims 2-3, 8 and 10-12 under 35 U.S.C. § 103 is respectfully requested. 

[b] Claims 4-7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Giridharagopalan in view of Doelling; Eric N. et al. (Pub. No.: US 20110295083 Al, hereinafter referred to as "Doelling"). Each of claims 4-7 and 9 depend (directly or indirectly) from independent claim 1 which, as previously discussed, should be allowed over Giridharagopalan. It is respectfully submitted that the additionally cited reference of Doelling fails to compensate for the deficiencies of Giridharagopalan previously discussed in regard to claim 1. Accordingly, independent claim 1, as well as claims 4-7 and 9 that depend (directly or indirectly) therefrom, should be allowed over the suggested combination of Giridharagopalan and Doelling. In view of at least the foregoing, withdrawal of the rejection of claims 4-7 and 9 under 35 U.S.C. § 103 is respectfully requested. 


Applicant’s arguments [a-b] above, with respect to dependent claims 2-5, 7-12 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-5, 7-12 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
For the above reasons, the 35 U.S.C. § 102/103 rejection of dependent claims 2-5, 7-12 as raised in Office Action dated  04/28/2022 is proper and is being maintained at this time. Please also cross-reference detailed claim 2-5, 7-12  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Examiner Notes and Proposed Amendment
Examiner suggests the following amendments to independent claim 1 to distinguish over prior art as well as overcome the above enumerated rejections/objections for Applicant’s consideration. The annotations (underline, strike-through etc.) are with respect to Applicant’s claims amendments dated 07/26/2022. If Applicant’s chooses amendments as suggested, [a] claim 3 line 2-3 needs to be amended to -- the one or more posture sensors are fixedly and directly coupled to the mandibular advancement mouthpiece--,  [b] claims 4-6 would need to be canceled and claim 7 dependency needs to amended accordingly as well as, [c] claim 7 lines 1-3  limitation “wherein the accelerometer is configured to generate output signals conveying information related to respiration of the user” would need to be deleted to avoid 35 U.S.C 112(d) issues. 

CLAIM 1 (Proposed Amendment) A system configured to provide mandibular advancement and sleep positional therapy to a user for a sleep session, the system comprising: 
a mandibular advancement mouthpiece, the mandibular advancement mouthpiece configured to: removably couple with teeth of the user; and advance a lower jaw of the user into a protruding position relative to an upper jaw of the user to increase a size of an airway of the user; 
one or more posture sensors configured to generate output signals conveying information related to a posture of the user; 
one or more sensory stimulators configured to provide sensory stimulation to the user; and 
a controller electronically coupled to the one or more posture sensors and the one or more sensory stimulators, the controller configured to: 
determine, based on the output signals conveying the information related to the posture, whether the posture of the user has breached a posture threshold, and, 
responsive to a breach, [[cause]] provide via the one or more sensory stimulators [[to provide]]  a first sensory stimulation to the user to prompt the user to change the posture [[such that]] in a manner that the posture of the user no longer breaches the posture threshold, 
wherein the controller, the one or more sensory stimulators, and the one or more posture sensors are fixedly and directly coupled to the mandibular advancement mouthpiece;
wherein the one or more posture sensors comprise at least an accelerometer;
wherein the accelerometer is configured to generate output signals conveying information related to respiration of the user, and wherein the controller is further configured to determine whether the user experiences a sleep disordered breathing event based on the information related to the respiration of the user; and
wherein the controller is further configured to deliver the sensory stimulation via the one or more sensory stimulators responsive to: the determination that the posture of the user breached the posture threshold, and the determination that the user experienced the sleep disordered breathing event.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
October 5, 2022